1
2
3
4                        UNITED STATES DISTRICT COURT
5                      SOUTHERN DISTRICT OF CALIFORNIA
6
7                                                Case No.: 18-cv-2617-BAS-MDD
8
                                                 ORDER DENYING MOTION
9    IN RE: SUBPOENA TO WELLS                    FOR RECONSIDERATION
     FARGO BANK, N.A.
10
                                                 [ECF NO. 34]
11
12
13
14
15
16        Before the Court is Plaintiffs’ motion for reconsideration of this Court’s
17   February 6, 2019 Order. (ECF No. 34). Plaintiffs were required to file their
18   motion for reconsideration on or before April 8, 2019. (ECF No. 29). Instead
19   of filing their intended motion, Plaintiffs filed a copy of the motion for
20   reconsideration to this Court’s January 14, 2019 order in a related case.
21   (ECF No. 30; see 18-cv-873 at ECF No. 57). The two orders denied production
22   of the same unredacted escrow account records. Plaintiffs discovered the
23   error on April 19, 2019. (ECF No. 32). After reviewing the record, the Court
24   permitted Plaintiffs to file the intended motion for reconsideration after the
25   deadline and allowed Defendant Boston National Title to file a supplemental
26   opposition. (ECF Nos. 33, 35).
27        The Court finds this Motion suitable for determination on the papers as
                                             1
                                                                       18-cv-2617-BAS-MDD
1    filed without oral argument. See Civ. L.R. 7.1(d)(1). For the reasons stated
2    below, this Court DENIES Plaintiffs’ Motion for Reconsideration.
3      I.      BACKGROUND
4            On February 6, 2019, the Court granted a motion to quash a subpoena
5    served by Plaintiffs in Appel, et al., v. Boston National Title Co., Civil No. 18-
6    cv-0873-BAS-MDD upon non-party Wells Fargo Bank, N.A. (ECF No. 22)
7    (“the Order”). The subpoena sought 12 categories of documents from Wells
8    Fargo Bank including the unredacted escrow account records and
9    communications related to the account between Wells Fargo, Boston
10   National, and other non-parties. (See ECF Nos. 7 at 54-55 and 22 at 3).
11           Plaintiffs filed objections to the Order with the District Judge on
12   February 20, 2019. (ECF No. 24). In support of their objections, Plaintiffs
13   provided two expert witness declarations. (Id.). The District Judge struck
14   the declarations because they were not presented to this Court. (Id. at ECF
15   No. 26). In lieu of ruling on the objections without the declarations, the
16   District Judge allowed Plaintiffs to file a motion for reconsideration with this
17   Court. (Id.). Plaintiffs did not include the expert witness declarations with
18   their submissions. (See ECF No. 30, 32, 34).
19     II.     LEGAL STANDARD
20     A. Non-party Subpoena
21           Rule 45, Fed. R. Civ. P., governs obtaining information by subpoena
22   from non-parties. Under Rule 45(d)(1), the requesting party or attorney
23   “must take reasonable steps to avoid imposing undue burden or expense on a
24   person subject to the subpoena.” A non-party subject to a subpoena duces
25   tecum “deserve[s] extra protection from the courts.” High Tech Medical
26   Instrumentation v. New Image Indus., 161 F.R.D. 86, 88 (N.D. Cal. 1995)
27   (citing United States v. Columbia Broadcasting System, 666 F.2d 364, 371-72
                                               2
                                                                       18-cv-2617-BAS-MDD
1    (9th Cir. 1982)).
2            Apart from the special duty imposed on the requesting party by Rule
3    45(d)(1), Rule 26(b), Fed. R. Civ. P., provides that discovery may be obtained
4    only if it is relevant to any party’s claim or defense and proportional to the
5    needs of the case. See Soto v. Castlerock Farming & Transpl., Inc., 282
6    F.R.D. 492, 503 (E.D. Cal. 2012).
7          B. Motion for Reconsideration
8            District courts may entertain a motion for reconsideration of an
9    interlocutory order at any time before entry of final judgment. See FED. R.
10   CIV. P. 54(b), 59(e); Amarel v. Connell, 102 F.3d 1494, 1515 (9th Cir. 1996).
11   Reconsideration is an “extraordinary remedy, to be used sparingly.” Kona
12   Enter., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).
13   Reconsideration may be appropriate where: (1) the movant presents newly
14   discovered evidence; (2) the Court committed clear error or the initial
15   decision was manifestly unjust; or (3) an intervening change in controlling
16   law has occurred. Sch. Dist. No. 1J, Multnomah Cnty. V. ACandS, Inc., 5
17   F.3d 1255, 1263 (9th Cir. 1993).
18           A party seeking reconsideration must show more than a disagreement
19   with the court's decision. To succeed, a party must set forth facts or law of a
20   strongly convincing nature to induce the court to reverse its prior decision.
21   Cancino-Casteller v. Nielsen, 338 F. Supp. 3d 1107, 1110 (S.D. Cal. 2018); see
22   also Jones v. AeroChem Corp., 921 F.2d 875, 878 (9th Cir. 1990).
23   Recapitulation of arguments already considered by the court fails to carry the
24   moving party’s burden to show reconsideration is warranted. See Salem v.
25   FDIC for La Jolla Bank, FSB, No. 15-cv-1114, 2017 WL 1375616 at *2 (S.D.
26   Cal. 2017).
27   ///
                                              3
                                                                      18-cv-2617-BAS-MDD
1      III. DISCUSSION
2         Plaintiffs have made multiple attempts to obtain unredacted copies of
3    the Wells Fargo escrow account records at issue here. This Court addressed
4    the issue in the underlying case. (See 18-cv-873 at ECF No. 30). In that case,
5    the Court found that Plaintiffs failed to demonstrate “the relevance of the
6    identities of other customers and their transactions to the issues surrounding
7    the alleged delay by Boston National Title in returning Plaintiffs’ funds.”
8    (Id.). Therefore, the Court denied the compelled production of the unredacted
9    records from Boston National Title. Plaintiffs filed a motion for
10   reconsideration of that order. (Id. at ECF No. 57). On April 30, 2019 the
11   Court denied the motion to reconsider. (Id. at ECF No. 68).
12        The burden is on the movant to establish that reconsideration is
13   warranted. Plaintiffs must identify new evidence that was not previously
14   available and demonstrate why that new evidence should cause the court to
15   reverse its prior decision. See Cancino-Casteller, 338 F.Supp.3d at 1110. In
16   this motion to reconsider, Plaintiffs offer the same arguments and new
17   evidence they offered in the underlying case. Therefore, the same analysis
18   applies.
19        Plaintiffs new evidence includes two expert witness declarations and
20   deposition testimony from two Boston National Title employees. The expert
21   witnesses claim to require “a complete accounting of the monies held in the
22   account” and “transaction-level detail” in order to analyze Plaintiffs’ claims.
23   (ECF Nos. 26-1 and 26-2). The Boston National Title employees testified that
24   they rely on the unredacted account records for daily accounting purposes.
25        In the underlying case, the Court concluded that Plaintiffs’ new
26   evidence failed to address why the identities of the third parties is relevant to
27   Plaintiffs’ litigation. Because Plaintiffs did not offer new evidence or legal
                                             4
                                                                      18-cv-2617-BAS-MDD
1    arguments that address this issue, they did not meet their burden to move
2    the court to reconsider its previous order. Moreover, the Court found that
3    Boston National Title Company offered to provide Plaintiffs with the
4    information required by the experts—i.e., the “redacted Wells Fargo Bank
5    account statements reflecting the total monthly balance, daily balance, and
6    date and amount of every transaction, redacting customer identities and the
7    details of the transaction.” (See 18-cv-0873, ECF No. 29-2, ¶ 4).
8         Plaintiffs offer the same arguments and new evidence in this case.
9    Plaintiffs are seeking the same unredacted documents they sought in the
10   underlying case, but from a third party. Because non-parties are given even
11   greater protections by the Court in the discovery process than parties,
12   Plaintiffs’ burden is higher. Plaintiffs did not meet their burden to compel
13   the production of the documents from Boston National Title. Therefore, they
14   did not meet their burden to compel the production of the documents from
15   Wells Fargo.
16        Plaintiffs also claim they have “genuine concern regarding the
17   authenticity of the redacted Wells Fargo Bank Statements” because Boston
18   National has “abused the discovery process by failing to produce all
19   [responsive] documents.” Plaintiffs also claim that if Boston National redacts
20   some information, they are “forced to wonder what else Boston National is
21   concealing.”
22        The Court determined that the third party information in the records is
23   not relevant to Plaintiffs’ case. Only relevant information is discoverable.
24   See FED. R. CIV. P. 26(b). Boston National Title met their discovery
25   obligations by providing the redacted records. Plaintiffs have not identified
26   any production gaps in the discovery received from Boston National Title
27   such that the Court will compel the information from a third party.
                                            5
                                                                     18-cv-2617-BAS-MDD
1         Plaintiffs have not met their burden to persuade the Court that the
2    third party information found in the escrow account records is relevant to
3    Plaintiffs’ case or that it should reverse its prior decision. Accordingly,
4    Plaintiffs’ motion to reconsider is DENIED.
5
6    Dated: May 22, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             6
                                                                      18-cv-2617-BAS-MDD
